Order entered April 1, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-20-00055-CV

              IN THE INTEREST OF S.B. & S.B., CHILDREN

               On Appeal from the 305th Judicial District Court
                            Dallas County, Texas
                   Trial Court Cause No. JC-12-1096-X

                                    ORDER

      Before the Court is April E. Smith’s motion to withdraw as appointed

counsel for appellant and for appointment of new counsel. To ensure continuous

representation for appellant, we REFER the motion to the trial court. The trial

court shall determine the motion and appoint new counsel, who shall be informed

of the briefing deadline below, no later than April 13, 2020. A supplemental

clerk’s record containing a copy of the order of withdrawal a nd appointment of

new counsel shall be filed no later than April 15, 2020.
      On our own motion, we EXTEND THE DEADLINE for the filing of

appellant’s brief to May 4, 2020. Because this is an accelerated appeal in a

parental termination case, we caution that extension requests will be disfavored.

      We DIRECT the Clerk of the Court to send a copy of this order, along with

a copy of the motion to withdraw, to the Honorable Cheryl Lee Shannon, Presiding

Judge of the 305 th Judicial District Court. A copy of this order shall also be sent to

Dallas County District Clerk Felicia Pitre and the parties.




                                              /s/    KEN MOLBERG
                                                     JUSTICE